Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicant's amendment and a request for continued examination submitted on 10/13/2021. Claims 1, 16, 19, 22 and 27 have been amended. Claim 25 have been canceled. Thus, claims 1-24 and 26-30 are pending in the instant application.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13, 15-17, 23, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP 09232857 A, with English translation attached) in view of Sudo et al. (U.S Publication No. 20180219281 A1), and further in view of Onaka et al. (U.S Publication No. 20200220270 A1).
Regarding claims 1, 16 and 27, Taguchi discloses a chip antenna module and a method of manufacturing a chip antenna module (which is a microstrip antenna, see fig. 1-4), comprising: 
a first dielectric layer (which is a first dielectric substrate 2), (see fig. 1, paragraph [0014]); 
a first feed via (which is a first feeding pin 14) extending through the first dielectric layer (2), (see fig. 1, paragraph [0015]); 
a second feed via (which is a second feeding pin 20) extending through the first dielectric layer (2), (see fig. 1, paragraph [0015]); 
a first patch antenna pattern (which is a secondary mode excitation patch 4) disposed on an upper surface of the first dielectric layer (2), electrically connected to the first feed via, and having a through-hole (see fig. 1, paragraph [0015]); 
a second patch antenna pattern (which is a basic mode excitation patch 8) disposed above the first patch antenna pattern (which is the secondary mode excitation patch 4) and electrically connected to the second feed via (see fig. 1, paragraph [0015]);
a second dielectric layer (which is a second dielectric substrate 7) disposed between the second order mode exciting patch (4) and the basic mode exciting patch (8), (see fig. 1, to paragraph [0015]).

Sudo, on the other hand, discloses an antenna module includes a dielectric substrate and a feed element provided on the dielectric substrate (see abstract).  However, such a difference could be easily deduced by one of ordinary skill in the art upon necessity by the feature of a dielectric layer (28) as taught by Sudo disposed between a feed element (22) and a non-feed element (12) and an adhesive layer (50), wherein the strength of the electromagnetic coupling between the feed element (22) and the non-feed element (12) depends not only on the dielectric constant and the thickness of the adhesive layer (50) but also on the dielectric constant and the thickness of the dielectric layer (28), and the feature in which by making the dielectric constant of the adhesive layer (50) lower than the dielectric constant of the dielectric substrate (21), it is possible to weaken the electromagnetic coupling between the feed element (22) and the non-feed element (12), (see paragraph [0064]-[0066]). Furthermore, the effectiveness therefrom could be expected.
It would have been obvious to modify the dielectric layer as taught by Taguchi with the dielectric layer as taught by Sudo in order to provide an antenna device that is 
Onaka, on the other hand, discloses an antenna module 1 includes a multilayer substrate 40, a patch antenna 10 formed in or on the multilayer substrate 40. The patch antenna 10 has a first feed point 11 and a second feed point 12 at which a radio frequency signal is transmitted to and from the RFIC 20. The first feed point 11 is electrically connected to the RFIC 20 via the first filter 31, and the second feed point 12 is electrically connected to the RFIC 20 via the second filter 32. Specifically, the first feed point 11 is connected to the feed terminal 21 provided to the RFIC 20 with a via conductor 41a, the first filter 31, and a via conductor 41b interposed therebetween, and the second feed point 12 is connected to the feed terminal 22 provided to the RFIC 20 with a via conductor 42a, the second filter 32, and a via conductor 42b interposed therebetween (the second feed via (which is a via conductor 41a extends through the through-hole, the second dielectric layer and the third dielectric layer, from the first dielectric layer, into connection with the second patch antenna pattern, see fig. 2 and 3, paragraph [0052]-[0053], [0059]-[0060], and [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the chip antenna module as taught by Taguchi in view of Sudo with the antenna module as taught by Onaka having a via conductor extends through the through-hole, the second dielectric layer and the third dielectric layer, from the first dielectric layer, into connection with the second patch antenna pattern so that a wiring length of the path can be reduced, and a wiring loss can be suppressed. Also, a direction of a polarized wave formed by the first feed point 
Regarding claim 2, Taguchi in view of Sudo and Onaka discloses all the limitations of the chip antenna module according to claim 1, except for specifying that wherein the second dielectric layer is disposed below the third dielectric layer, and wherein a dielectric constant of the second dielectric layer is less than a dielectric constant of the third dielectric layer and a dielectric constant of the first dielectric layer.
However, such a configuration as taught by Sudo is the matter which could be easily deduced by one of ordinary skill in the art upon necessity by the feature of the dielectric layer (28) disposed between the feed element (22) and the non-feed element (12) and the adhesive layer (50), wherein the strength of the electromagnetic coupling between the feed element (22) and the non-feed element (12) depends not only on the dielectric constant and the thickness of the adhesive layer (50) but also on the dielectric constant and the thickness of the dielectric layer (28), and the feature in which by making the dielectric constant of the adhesive layer (50) lower than the dielectric constant of the dielectric substrate (21), it is possible to weaken the electromagnetic coupling between the feed element (22) and the non-feed element (12), (see paragraph [0064]-[0066] by Sudo).
It would have been obvious to modify the dielectric layer as taught by Taguchi with the dielectric layer as taught by Sudo in order to provide an antenna device that is suitable for thickness reduction of the device and in which displacement less likely to occur between a feed element and a parasitic element (see paragraph [0008] by Sudo).
Regarding claim 10, Taguchi in view of Sudo and Onaka discloses all the limitations of the chip antenna module according to claim 1, except for specifying that wherein the second dielectric layer comprises a polymer, and wherein the third dielectric layer comprises a ceramic.
However, such a configuration as taught by Sudo is the matter which could he easily deduced by one of ordinary skill in the art upon necessity by the feature of the dielectric layers (21, 28) and the adhesive layer (50) (see paragraph [0064]-[0066] by Sudo), which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claims 11 and 17, Taguchi in view of Sudo and Onaka discloses the chip antenna module according to claims 1 and 16, further comprising shielding vias electrically connected to the first patch antenna pattern, extending through the first dielectric layer, and surrounding the second feed via (see fig. 1, paragraph [0015]-[0016]) by Taguchi).
Regarding claims 13, 23 and 30, Taguchi in view of Sudo and Onaka discloses all the limitations of the chip antenna module according to claims 1 and 16, and the method of claim 27, except for specifying that further comprising a solder layer disposed on a lower surface of the first dielectric layer.
However, such a configuration as taught by Taguchi is the matter which could be easily deduced by one of ordinary skill in the art upon necessity by the feature of the first dielectric substrate (2) and the second dielectric substrate (8) and comprising a solder layer disposed on a lower surface of the first dielectric layer (see paragraph [0015] by Taguchi), which is also considered as an obvious matter of design choice 
Regarding claims 15 and 26, Taguchi in view Sudo and Onaka discloses a portable electronic device comprising the chip antenna module of claims 1 and 16 (which is a mobile body, see paragraph [0003] by Taguchi; a smartphone or a tablet, see paragraph [0054] by Sudo).
Allowable Subject Matter
Claims 3-9, 12, 14, 18-22, 24 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-24 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/22/2021